The Chancellor.
The complainant, by the bill, alleges a parol agreement for a lease for a second year; and states, that *219he cannot defend himself against the defendant’s proceedings at law to tarn Mm out of possession, because he has no proof of the parol agreement. He, therefore, hy bill in this court, calls upon the defendant to discover the parol agreement; and prays, that the defendant may be decreed to perform the same, hy executing a lease to him for the second year; and prays an injunction, in the mean time, against the defendants proceedings at law to turn him out of possession.
The defendant, hy his answer, denies that he ever made the alleged parol agreement.
If the complainant had proof of a parol lease for a second year, he could defend at law. Having none, he came here, by hill, for discovery, and fails to obtain it. It is manifest that this court’s jurisdiction of the case is at an end.
The injunction will he dissolved, and the hill dismissed.
Order accordingly.